Citation Nr: 0722929	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, to include as secondary to herbicide exposure.
.

REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran testified at an April 2006 hearing before the 
undersigned Veterans Law Judge.  

In August 2006, the Board remanded the issue of entitlement 
to service connection for porphyria cutanea tarda for further 
development, and the case has since been returned to the 
Board.



FINDING OF FACT

There is no competent medical evidence of record suggesting 
that the veteran developed porphyria cutanea tarda in service 
or within one year after his service in Vietnam.



CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in or aggravated by 
service or incurred as due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2001, September 2003, January 2005 
and August 2006, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in an August 2006 letter.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case the 
initial notice was provided prior to the appealed June 2001 
rating decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that the examination repots, along with the veteran's 
treatment records, provides sufficient findings upon which to 
adjudicate the claim.  There is no duty to provide another 
examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, as is the case 
here, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The veteran's service medical records do not show any 
findings, treatment or diagnoses of a skin disorder.

On VA examination in March 2001, the veteran reported that he 
has had skin lesions since service and that he was diagnosed 
with porphyria cutanea tarda in 1994.   He stated that he 
develops skin blisters over his feet, hands and face that are 
about the size of a quarter.  The examiner noted three areas 
of the dorsal surface that were in the stage of healing.  The 
skin was slightly ulcerated and the lesions were 
approximately dime size.  The lesions were surrounded were 
surrounded by other areas that had previously healed and left 
a purple colored scar.  The veteran was diagnosed as having 
chronic porphyria cutanea tarda with active lesions.    

VA outpatient treatment records dated from 2003 to 2005 
document ongoing treatment and evaluation for porphyria 
cutanea tarda.

On VA examination in May 2005, the examiner noted the 
presence of skin lesions on the veteran's hands.  The veteran 
was diagnosed as having chronic porphyria cutanea tarda by 
history.

The veteran testified at an April 2006 hearing that the skin 
condition on his hands initially flared-up during his service 
in Morocco.  He reported that approximately five years after 
his discharge from service, he received medical treatment for 
the blisters.

The Board remanded the issue in August 2006 for an 
examination to address a potential relationship between the 
porphyria cutanea tarda and the veteran's service.

The veteran underwent a VA skin examination in September 
2006.  The examiner noted two blisters, one on each thumb.  
There were also some hyperpigmented and hypopigmented areas 
on the ears and dorsum of the hands which could have been due 
to healed lesions.  The veteran was diagnosed as having 
chronic porphyria cutanea tarda of the dorsum, hands and 
ears.  With respect to a nexus statement, the examiner stated 
that he could not resolve the issue without resort to mere 
speculation.  The examiner's rationale was based on the lack 
of evidence of any skin lesions for several years after the 
veteran's discharge from service.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for porphyria 
cutanea tarda has not been established.  Although VA 
treatment records and examination reports show diagnoses and 
treatment for porphyria cutanea tarda, the competent medical 
evidence of record does not show that the skin disorder is 
etiologically related to active service.  The September 2006 
VA examiner found that no such opinion could be rendered in 
this case without resort to mere speculation.  There is also 
no indication that the veteran incurred this disorder within 
one year following service in Vietnam.  As indicated above, 
the presumptive period for porphyria cutanea tarda is one 
year from the veteran's exposure to the herbicide agent.

Further, the Board notes that statements by the veteran 
contending that his current claimed skin condition is the 
result of active service or incidents during service do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  None of the veteran's treatment 
providers has offered an opinion that this disorder is 
etiologically related to service. 

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
porphyria cutanea tarda, to include as due to herbicide 
exposure, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for porphyria cutanea tarda, to include as 
secondary to herbicide exposure, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


